DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 8, “the periphery” has been changed to --- a periphery ---.
Claim 1, line 15, “said linear” has been changed to --- a linear ---.
Claim 19, line 19, “said linear” has been changed to --- a linear ---.
Claim 19, line 20, “the periphery” has been changed to --- a periphery ---.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the first end wherein the core forms an oblong first slot and the intermediate portion defining an oblong second slot aligned generally with the first slot for slidably receiving a nut .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TODD M EPPS/             Primary Examiner, Art Unit 3632                                                                                                                                                                                           	September 24, 2021